Title: Horatius No. II, [July 1795]
From: “Horatius”,Hamilton, Alexander
To: 



[New York, July, 1795]
No. II

To The People of the U States
Countrymen & Fellow Citizens
Nothing can be more false or ridiculous, candidly considered, than the assertion that great sacrifices of your interests are made in the Treaty with Great Britain. As to the controverted points between the Two Nations, the Treaty provides satisfactorily for the great and essential ones; and only foregoes objects of an inferior and disputable nature, of no real consequence to the permanent welfare of the Country. As to Trade the dilemma is this; if an article is added for granting us such privileges in the British West Indies as are satisfactory to us, it will give a duration of twelve years to the Treaty & will render it as good a one as the most sanguine could desire, and a better one than any other powers of Europe can make with us: For no other power of Europe can give us the advantages in the East Indies, which this Treaty confers. If that article be not added, the commercial part of the Treaty will expire in two years; after the present war, by its own limitation. It is therefore preposterous to talk of great sacrifices in a commercial sense. This observation is to be understood with the exception of the third article; which regulates the Trade between us and the neighbouring British territories, which is permanent, and which is certainly a precious article; inevitably throwing into our lap the greatest part of the furr Trade with the Trade of the two Canadas. This is a full answer to the idle tale of sacrifices by the Treaty as the pretext for violating Your constitution and for sullying your faith and your honor.
It is an unquestionable truth, fellow Citizens! and one which it is essential you should understand, that the great and cardinal sin of the Treaty in the eyes of its adversaries is that it puts an end to controversy with Great Britain. We have a sect of politicians among us, who influenced by a servile and criminal subserviency to the views of France have adopted it as a fundamental tenet that there ought to subsist between us and Great Britain eternal variance and discord.
What we now see is a part of the same system which led the Ministry of Louis the 16 insidiousness to advise our Commissioners for making peace to treat with Great Britain without the acknowlegement of our Independence; wishing that the omission of this acknowlegement might perpetuate a jealousy and dread of Great Britain and occasion a greater necessity for our future dependence on France.
It is a part of the same system, which during our War with Great Britain produced a resolution of our public Councils, without adequate motive or equivalent, to sacrifice the navigation of the Missisippi to Spain; and which also begat a disposition to abandon our claim to an equal participation in the Codfisheries.
It is a part of the same disgraceful system which fettered our Commissioners for making peace with the impolitic & humiliating instruction to submit all their motions to the direction of the French Cabinet—and which attempted a censure upon them for breaking through that system, and in consequence of it effecting a peace glorious and advantageous for the Country, beyond expectation.
The present Rulers of France have proclaimed to the world the insidious and unfriendly policy of the former Government towards this Country. Their successors may hereafter unmask equally insidious and unfriendly views in the present rulers.
But if you are as discerning, as I believe you to be you will not wait for this evidence to form your opinion. You will see in the conduct of the Agents of that Government, wherever they are, that they are machinating against your independence peace and happiness; that not content with a fair competition in your trade on terms of equal privilege they are labouring to continue you at variance with Great Britain, in order that you may be dependent on France.
This conduct in the known Agents of a foreign Government is not to be wondered at. It marks the usual and immemorial policy of all the Governments of Europe.
But that any of your Countrymen, that men who have been honored with your suffrages should be the supple instruments of this crooked policy, that they should stoop to nourish and foster this exotic plant and should exchange the pure and holy love of their own Country for a meritricious foreign amour—that they should be willing to sacrifice your interests to their animosity against one foreign Nation and their devotion for another is justly matter of surprise and indignation. No terms of reprobation are too severe for so faithless and so unworthy a Conduct.
Reason, Religion, Philosophy, Policy, disavow the spurious and odious doctrine that we ought to cherish and cultivate enmity with any Nation whatever. In reference to a Nation with whom we have such extensive relations of Commerce as with Great Britain—to a power, from her maritime strength, so capable of annoying us—it must be the offspring of treachery or extreme folly. If you consult your true interest Your Motto cannot fail to be “Peace and Trade with all Nations; beyond our present engagements, political connection with none” You ought to spurn from you as the box of Pandora—the fatal heresy of close alliance, or in the language of Genet a true family compact with France. This would at once make you a mere satellite of France, and entangle you in all the contests broils, and wars of Europe.
Tis evident that the Controversies of Europe must often grow out of causes intirely foreign to this Country. Why then should we by a close political connection with any power of Europe expose our peace & interest as a matter of course to all the shocks with which their mad rivalships and wicked ambition so frequently convulse the earth? ‘Twere insanity to embrace such a system. The avowed and secret partisans of it merit our contempt for their folly or our execration for their depravity.
Horatius
